            Case 1:12-cv-12324-MLW Document 497 Filed 01/30/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE                             )
COMMISSION,                                         )
                    Plaintiff,                      )
                                                    )
v.                                                  )   CIVIL ACTION NO. 12-12324-MLW
                                                    )
BIOCHEMICS, INC., JOHN J. MASIZ,                    )
CRAIG MEDOFF and GREGORY S.                         )
KRONING,                                            )
                       Defendants.                  )

                   RECEIVER’S FIRST QUARTERLY STATUS REPORT
                     FOR QUARTER ENDING DECEMBER 31, 2018

        Mark G. DeGiacomo, the court-appointed receiver of Biochemics, Inc. and the Shareholder

Resolution Trust (the “Receiver”) hereby files this Quarterly Status Report for the quarter ending

December 31, 2018.

                               RELEVANT BACKGROUND

        1.      On June 28, 2018, the plaintiff, Securities and Exchange Commission (“SEC”)

 filed a motion to appoint a receiver (Dkt. No. 423) of defendant Biochemics, Inc.

 (“Biochemics”) and its related party, the Shareholder Resolution Trust.

        2.      On October 9, 2018, the Court entered an Order (Dkt. No. 452) granting the

 SEC’s Motion and appointed the Receiver (the “Receiver Order”).

        3.      The Receiver Order requires that “[t]he Receiver shall assume control of all

 Receivership Assets.” Receiver Order ¶ 5. “Receivership Assets” are defined by the Receiver

 Order as “all property of whatever kind and wherever situated, of defendant Biochemics, Inc.,

 as well as property of the Shareholder Resolution Trust in which the Commission has first-

 priority security interests.” Receiver Order ¶ 1




9759838v1
            Case 1:12-cv-12324-MLW Document 497 Filed 01/30/19 Page 2 of 6



        4.      The Receiver Order requires the Receiver to file a “full report and accounting of

 the Receivership Assets” within 30 days after the end of each calendar quarter (the “Quarterly

 Status Report”). Receiver Order ¶ 48. The Receiver Order further identifies specific

 categories of information the Receiver shall provide. Each of those categories is set forth

 below.

        5.      This Quarterly Status Report covers the period from October 9, 2018 to December

 31, 2018 (the “Reporting Period”).

        A. Summary of Receiver’s Operations

        6.      As described in the Liquidation Plan filed by the Receiver on January 7, 2019

 (Dkt. No. 484), since his appointment, the Receiver has focused on determining the best

 strategy to liquidate the intellectual property owned by Biochemics, its primary asset, in a way

 that would produce the maximum value to the Receivership Estate within a reasonable

 timeframe. The Receiver’s efforts have included (i) many meetings and telephone calls with

 Attorneys Jan Schlichtmann, Dan Glosband and Jeffrey Sternklar concerning their past and

 present efforts on behalf of John Masiz and his family (the “Masiz Group”) to purchase the

 Biochemics IP, (ii) the review of a substantial documentation provided to the Receiver by the

 Gordian Group, an investment banking firm previously engaged by Biochemics for the

 potential investment or sale of some or all of the Biochemics IP, and (iii) several telephone

 conversations with representatives of Gordian Group concerning their prior sales efforts. The

 Receiver also spoke and/or met with the SEC, Ross Burke of ADEC Investors (the primary

 creditor or in the Inpellis bankruptcy case) and several other creditors.

        7.      The Receiver has also met with and had numerous discussions with the Chapter 7

 Trustee of Inpellis, Inc. (the “Trustee”), an entity to whom Biochemics conveyed certain




9759838v1
            Case 1:12-cv-12324-MLW Document 497 Filed 01/30/19 Page 3 of 6



 patents involving the transdermal application of ibuprofen and other pain medications and co-

 ownership of patents related to the transdermal delivery of drugs using an osmolyte and

 vasoactive agent (the “Inpellis IP”). The Receiver and the Trustee has explored collaboration

 of efforts for the liquidation of the Biochemics IP and the Inpellis IP. The Receiver and the

 Trustee are in agreement that a coordinated sale of the intellectual property of both estates is in

 the best interest of both estates, and that the time has come for the employment of an

 investment banker to market and sell such assets.

        8.      The Receiver and the Trustee are negotiating with the Gordian Group concerning

 the terms of its employment.

        9.      The Receiver and the Trustee agree that they ultimately will have to negotiate

 how the proceeds of the combined Intellectual Property should be divided between the two

 estates. At this time, however, they agree that their efforts are best focused upon the

 liquidation of the Intellectual Property to generate proceeds to pay creditors.

        10.     The Receiver has ensured the payment of all fees and expenses necessary to

 maintain and preserve the Biochemics IP to same extent as they were as of the date of the entry

 of the Receiver Order.

        B. Cash On Hand / Administrative Expenses

        11.     The Receiver presently has cash on hand in the amount of $441,305.23 (the

 “Funds”). The amount turned over to the Receiver from the District Court Registry. No interest

 has been earned on the Funds and no amounts have been disbursed.                   The Funds are

 unencumbered.      To the best of the Receiver’s knowledge, no administrative expenses have

 accrued other than the fees and expenses for the services of the Receiver and his Retained




9759838v1
            Case 1:12-cv-12324-MLW Document 497 Filed 01/30/19 Page 4 of 6



 Professionals, as described in the following paragraph. The Receiver has not received funds from

 any other source.

        12.     Administrative Expenses: During the Reporting Period, the Receiver has incurred

 expenses for the services of the Receiver and his attorneys, Murtha Cullina LLP. These amounts

 are subject to the hold back guidelines established in the Receiver Order. See Receiver Order ¶ 59.

 Pursuant to the Requirements under the Receiver Order, the Receiver and his attorneys have

 submitted their first quarterly fee application to the SEC for review. The Receiver anticipates that

 the fee application will be filed with the Court on or before February 14, 2019. No fees will be

 paid without Court approval.

        13.     Pursuant to the authority granted by this Court on October 25, 2018, the Receiver

 has also employed Verdolino & Lowey (“V&L”) as his accountants.

        14.     V&L has done little or no work as of the date of this Application.

        15.     Expenses for Maintenance of Biochemics IP: On December 7, 2018, the Receiver

 filed motions seeking to employ Sunstein, Kann Murphy & Timbers, LLP and Nields, Lemack &

 Frame, LLC, as special intellectual property counsel (the “IP Firms”) to preserve and maintain the

 Biochemics IP. The Receiver’s Motions provided that the fees incurred by the IP Firms would be

 paid by BioPhysics Pharma, Inc. (“BPI”) up to a limit of $100,000, pursuant to an agreement

 between BPI and the Receiver. Although the Court has not yet acted on those Motions, BPI has

 continued to pay the fees and expenses associated with maintaining the Biochemics IP during the

 Reporting Period.

        C. Receipts and Disbursements

        16.     As set forth herein, the Funds are the only monies received to date in this

 Receivership. The Receiver has made no disbursements of the Funds.




9759838v1
            Case 1:12-cv-12324-MLW Document 497 Filed 01/30/19 Page 5 of 6



        D. Description of Known Receivership Assets Including Approximate or Actual
           Valuations

        17.     The Receiver is not aware of other Biochemics assets having meaningful value other

 than the Biochemics IP. At this time, the Receiver is unable to provide an actual or approximate

 valuation of the Biochemics IP.       The Receiver believes that the value of such IP will be

 determined through a sale procedure to be approved by this Court.

        E. Description of Liquidated and Unliquidated Claims Held by Receivership

        18.     The Receiver is currently investigating what (if any) claims he holds against third

 parties.

        F. List of Series E Investors with Amounts of Investment and Other Known Creditors

        19.     The List of Series E Investors and Creditors provided to the Receiver by Biochemics

 is set forth in attached Exhibit A.

        G. Status of Proceedings Relating to Investors’ Or Creditors’ Claims

        20.     The claims filing and review procedure has not begun. It is anticipated that the

 claims filing and review procedure will start once the Biochemics IP is sold at which point it will

 be clear if any dividend will be available to general unsecured creditors.

        H. Receiver’s Recommendations for Continuation of Receivership

        21.     The Receiver recommends that the Receivership be continued to: allow the

 liquidation of the Biochemics IP; enable the Receiver to administer any other assets; and enable

 the Receiver to make a distribution to creditors.




9759838v1
            Case 1:12-cv-12324-MLW Document 497 Filed 01/30/19 Page 6 of 6



                                        Respectfully submitted,



                                        /s/ Mark G. DeGiacomo
                                        Mark G. DeGiacomo, Chapter 7 Receiver
                                        Murtha Cullina, LLP
                                        99 High Street, 20th Floor
                                        Boston, MA 02110
                                        (617) 451-4000 Telephone
                                        (617) 482-3868 Facsimile
Dated: January 30, 2019




9759838v1
